UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1073


SHARON NOBREGA,

                    Plaintiff - Appellant,

             v.

AMERICAN AIRLINES, INC.,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, Senior District Judge. (1:20-cv-00044-AJT-MSN)


Submitted: August 24, 2021                                        Decided: August 26, 2021


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sharon Nobrega, Appellant Pro Se. Daniel E. Farrington, FISHER & PHILLIPS, LLP,
Bethesda, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sharon Nobrega appeals the district court’s order granting summary judgment to

American Airlines, Inc., on Nobrega’s employment discrimination claims related to her

termination, which she pursued under Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§§ 2000e to 2000e–17, and the Age Discrimination in Employment Act of 1967, 29 U.S.C.

§§ 621 to 634. On appeal, Nobrega contends that the magistrate judge erred by allowing

her former counsel to withdraw without filing a response to American Airlines’ summary

judgment motion. * Nobrega also broadly states that she disputes the circumstances of the

incident on which American Airlines relied to terminate her employment.

       Our appellate review is confined to the issues raised in the appellant’s brief. See

4th Cir. R. 34(b). Because Nobrega’s informal brief does not challenge the bases for the

district court’s summary judgment award, Nobrega has forfeited appellate review of that

award. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is

an important document; under Fourth Circuit rules, our review is limited to issues

preserved in that brief.”). Additionally, we are satisfied that the magistrate judge did not

abuse his discretion in granting the motion to withdraw filed by Nobrega’s former counsel.

See Parker v. Four Seasons Hotels, Ltd., 845 F.3d 807, 816 (7th Cir. 2017) (explaining

standard of review).




       *
         Nobrega further asserts that her former counsel never communicated with her
about an errata sheet related to her deposition. However, Nobrega’s assertion is
contradicted by the record.

                                             2
       Accordingly, we affirm the district court’s summary judgment award in favor of

American Airlines.     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            3